Citation Nr: 0001005	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gum disease. 

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, service 
connection was granted for PTSD, and a zero percent rating 
was assigned, effective December 20, 1993.  Also, service 
connection was denied for gum disease.  In a September 1995 
rating decision, a 10 percent evaluation was granted for 
PTSD, effective December 20, 1993.  A 30 percent disability 
rating was granted effective December 20, 1993, in a May 1996 
rating decision.  In a November 1998 rating decision, a 50 
percent evaluation was assigned, effective December 20, 1993. 
Although the increase represented a grant of benefits, a 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the issue of entitlement to service connection 
for gum disease, the RO did not specifically this issue for 
appeal.  However, in June 1995, the veteran filed a 
substantive appeal on that claim.  Therefore, the issues are 
as stated on the title page.
 
At the October 1995 hearing held at the RO before a hearing 
officer, the veteran may have raised the issue of entitlement 
to service connection for cardiovascular disease as secondary 
to PTSD and the issue of an increased rating for service-
connected hemorrhoids.  In a November 1995 claim, the veteran 
raised the issues of entitlement to direct service connection 
for depression and for alcohol and drug abuse.  In a February 
1999 statement with an enclosed VA Form 21-686c, the veteran 
indicated that he would still have three dependents through 
June 2000.  These matters are referred to the RO for 
appropriate action.   


REMAND

As previously noted, the veteran has raised the issue of 
entitlement to direct service connection for depression.  On 
a September 1998 VA psychological examination, it was noted 
that the veteran had a major depressive disorder and 
dysthymic disorder secondary to his PTSD.  The issue of 
entitlement to service connection for major depressive 
disorder and a dysthymic disorder is inextricably intertwined 
with the issue of an increased evaluation for PTSD.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, on the September 1998 VA psychological examination, 
it was noted that the veteran was last treated at a mental 
hygiene clinic in August 1998.  In addition, the veteran had 
been treated at a Vet Center in Riverside, California and by 
Kaiser Permanente.  Thus, additional records may be 
available.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a hearing 
officer has a regulatory duty, pursuant to 38 C.F.R. 
§ 3.103(c)(2) (1999), to suggest the submission of evidence 
that the claimant may have overlooked and which would be of 
advantage to the claimant's position.  Costantino v. West, 12 
Vet. App. 517 (1999).  At the October 1994 hearing, the 
veteran and his representative failed to present any evidence 
on the issue of entitlement to service connection for a gum 
disease.  However, the hearing officer did not suggest the 
submission of any evidence with regard to this claim as 
required by 38 C.F.R. § 3.103(c)(2) (1999). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence, including medical 
evidence that relates any current gum 
disease or its residuals to active 
service, and argument on the matters that 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any psychiatric symptoms since December 
1993.  The RO should then obtain any 
medical records not currently on file, 
specifically to include all records from 
Kaiser Permanente and any additional 
records from the Loma Linda, California, 
VA Medical Center and the Vet Center in 
Riverside, California.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of all mental 
disorders, including PTSD; whether the 
veteran has an actual depressive disorder 
(such as dysthymic disorder or major 
depression); and if so whether it is 
related to PTSD or to service.  The 
claims folder, including the service 
medical records, and a separate copy of 
this remand should be made available to 
the examiner, the review of which should 
be acknowledged in the examination 
report.  Any indicated tests and studies, 
including psychological studies (if 
determined necessary by the 
psychiatrist), should be conducted.  The 
report of examination should reflect 
diagnoses of all psychiatric disorders 
found and an opinion as to whether any 
depressive disorder, such as major 
depression or dysthymic disorder, if 
found, was caused or permanently worsened 
(rather than temporarily exacerbated) by 
PTSD or is otherwise related to the 
veteran's active service.  If necessary, 
the examiner may express any relationship 
between the service-connected PTSD and 
any depressive disorder/service in terms 
of likelihood (i.e., more likely, less 
likely, or equally likely as not).  

The examiner should also give a detailed 
account of all psychiatric manifestations 
and specify which symptoms are associated 
with PTSD and any PTSD- or service-
related depressive-type disorders, and 
which are attributable to any psychiatric 
disorders deemed unrelated to PTSD or 
active service.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD and 
any deemed PTSD- or service-related 
disorders affect the veteran's 
occupational and social functioning.  

Finally, a multi-axial assessment should 
be conducted.  The examiner should 
provide a discussion of Axis IV 
(psychosocial and environmental problems) 
and give a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned 
as stated in DSM-IV.  If there are 
multiple diagnoses, any of which are 
deemed unrelated to PTSD or service, the 
examiner should, if possible, indicate 
what the GAF score would be based only on 
PTSD and any other PTSD or service 
related disorders.  The rationale for all 
conclusions should be provided.

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether additional 
development is necessary if the claim for 
service connection for gum disease is 
found to be well grounded.  Any such 
additional development should be 
undertaken.  The RO should then 
readjudicate the issue of entitlement to 
service connection for gum disease.  The 
RO should also adjudicate the issue of 
service connection for a depressive 
disorder, both on a direct and secondary 
basis and with consideration of 38 C.F.R. 
§ 3.310 (1999) and Allen v. Brown, 7 Vet. 
App. 439 (1995), and readjudicate the 
issue of an increased rating for PTSD, 
with consideration of the mental 
disorders rating criteria in effect prior 
to and as of November 7, 1996, and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If service connection for any 
psychiatric disorder is denied, the 
veteran must be advised of the need to 
initiate an appeal if he disagrees.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


